 



EXHIBIT 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

     This Amendment (the “Amendment”) to the Employment Agreement by and between
Solectron Corporation (the “Company”) and Michael Cannon (“Executive”) dated
January 6, 2003 (the “Employment Agreement”) is made effective as of April 6,
2005, by and between the Company and Executive. Unless otherwise defined herein,
capitalized terms used in this Amendment shall have the same meaning as in the
Employment Agreement.

     WHEREAS, Executive and the Company entered into the Employment Agreement;
and

     WHEREAS, Executive and the Company hereby desire to amend the Employment
Agreement to provide for the acceleration of certain types of equity awards in
the event of certain terminations of Executive’s employment following a Change
of Control not currently addressed in the Employment Agreement and to address
the payment of cash severance in light of recent additions to the Internal
Revenue Code of 1986, as amended (the “Code”).

     NOW, THEREFORE, in consideration of the foregoing recitals and the
respective covenants and agreements of the parties contained in this Amendment,
the Company and Executive agree to amend the Employment Agreement as follows:

     1. Change of Control Severance. Section 10(a) shall be amended to read in
its entirety as follows:

     “Termination Without Cause; Resignation for Good Reason. If within twelve
(12) months following a Change of Control the Company terminates Executive’s
employment for reasons other than “Cause” (as defined in Section 14) or
Executive resigns for “Good Reason” (as defined in Section 14), then in addition
to the benefits Executive may otherwise be entitled pursuant to Section 8,
Executive will receive: (i) a lump sum payment equal to two (2) times his annual
Base Salary and Target Bonus, both at the level in effect immediately prior to
his termination date or (if greater) at the level in effect immediately prior to
the Change of Control, (ii) Company-paid coverage for Executive and Executive’s
eligible dependents under the Company’s “Benefit Plans” (as defined in
Section 14) for thirty-six (36) months following such termination,
(iii) immediate vesting of 100% of the shares subject to all outstanding options
to purchase the Company’s Common Stock, (iv) two years following such
termination or resignation in which to exercise any outstanding options to
purchase the Company’s Common Stock, and (v) all outstanding shares of
restricted stock, (excluding the Restricted Stock described in Section 4(e),
which shall be treated in accordance with Section 8), with an issue price per
share equal to the par value of the Company’s Common Stock will vest and be
released from any Company repurchase or reacquisition right. In the event the
Executive’s employment terminates by reason of death or “Disability” (as defined
in Section 14) within twelve (12) months following a Change of Control, then he
will only be entitled to receive the benefits described in clauses (ii) through
(v) above.”

     2. Section 409A. Notwithstanding Sections 9 and 10 of the Employment
Agreement, but subject to Section 11 of the Employment Agreement, Executive’s
cash severance payment (other than Company-paid coverage under the Company’s
Benefit Plans) will become payable in a lump sum payment on the date six
(6) months and one (1) day following the date of Executive’s termination;

 



--------------------------------------------------------------------------------



 



provided, however, that such cash severance payment will be paid earlier,
subject to Sections 9, 10 and 11 of the Employment Agreement, if Internal
Revenue Service guidance provides that the imposition of additional tax under
Section 409 A of the Code will not apply if the payment is made earlier, as
reasonably determined by the Company.

     3. Employment Agreement. To the extent not expressly amended hereby, the
Employment Agreement shall remain in full force and effect.

     4. Entire Agreement. This Amendment, taken together with the Employment
Agreement, represents the entire agreement of the parties and will supersede any
and all previous contracts, arrangements or understandings between the parties
with respect to subject matter herein. This Amendment may be amended at any time
only by mutual written agreement of the parties hereto.

     5. Counterparts. This Amendment may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned. Execution and delivery of this Amendment by exchange of facsimile
copies bearing the facsimile signature of a party will constitute a valid and
binding execution and delivery of the Amendment by such party. Such facsimile
copies will constitute enforceable original documents.

     6. Headings. All captions and section headings used in this Amendment are
for convenient reference only and do not form a part of this Amendment.

     7. Governing Law. This Amendment will be governed by the laws of the State
of California (with the exception of its conflict of laws provisions).

     IN WITNESS WHEREOF, this amendment has been entered into as of the date
first set forth above.

         
 
  SOLECTRON CORPORATION    
 
       
 
  /s/ Kevin O’ Connor    
 
       
 
  Kevin O’ Connor    
 
       
 
  Title: Executive Vice President Human Resources
 
       
 
  EXECUTIVE    
 
       
 
  /s/ Michael Cannon    
 
  Michael Cannon    

-2-